DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

[1]	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114

[2]	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 May 2021 has been entered.

Notice to Applicant

[3]	This communication is in response to the Amendment and the Request for Continued Examination (RCE) filed 13 May 2021. It is acknowledged that this application is a National Stage Entry of PCT/JP2017/011638 filed 23 March 2017, which benefits from foreign priority to 2016-101896 (Japan), filed 20 May 2016. Claim 7 has been cancelled. Claims 1 and 14 have been amended. Claims 1-6 and 8-14 are pending.

Response to Remarks/Amendment

[4]	Applicant's remarks filed 13 May 2021 have been fully considered but they are not persuasive. The remarks will be addressed below in the order in which they appear in the noted response.  

[i]	In response to rejection(s) of claim(s) 1-6 and 8-14 under 35 U.S.C. 101 as being directed to non-statutory subject matter as set forth in the previous Office Action mailed 4 March 2021, Applicant provides the following remarks:

“...the Section 101 rejection of the claims is believed to be overcome by the present amendments with the need for further argument...The claims now expressly recite hardware...The claims now also recite...the use of the computer processor to perform the limited and detailed steps of: calculating a plurality of cluster demand patterns...and calculating shape data representative of a demand pattern for the resource...In view of the amendment adding these new and/or revised limitations, is it respectfully urged that the Section 101 rejections be withdrawn...”

Applicant further remarks:

"…Applicant respectfully contends that claim 1, as amended, is not directed to an abstract idea, and even if it is, the claimed subject matter integrates the abstract idea into a practical application and/or the claimed elements, considered both individually and as an ordered combination, amount to significantly more than an abstract idea… "

smart meter data for a resource demand…”, “...associating two or more of the plurality of cluster demand patterns...based on a comparison of the two or more of the plurality of cluster demand patterns...” and “…displaying a prediction demand value or a prediction demand pattern for the predetermined prediction target period…”. Reasonably, from the above limitations, one would conclude that the comparisons of resource demand and resulting prediction of demand for a commercially suppled resource is performance of fundamental economic/commercial practice for the commercial supply of resources to consumers. 

Accordingly, Examiner respectfully maintains that considered as an ordered combination, the steps/functions of claim 14 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of calculating and generating predictions of consumer resource demand in a commercial marketplace. A general process of consumer resource demand in a commercial marketplace is reasonably categorized as organizing human activities, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Examiner further maintains that the calculating of cluster demand patterns and shape data to perform the claimed comparisons are performable by human mental processing. As presented by amendment, claim 14 now further clarifies that the calculating a plurality of cluster demand patterns is performed by “determining an optimal cluster number for each of the plurality of cluster demand patterns, determining a cluster center corresponding to the optimal cluster number, and subjecting the cluster center to an inverse Fourier transformation...”. With respect to the elements added by amendment, Examiner respectfully submits that these steps merely illustrate the performance of mathematical processes, which constitute mathematical processes in the abstract and/or processes performable by human mental processing. Respectfully, absent further clarification of the processing steps executed by the recited processor executing code as indicated by the preamble of the claim, one of ordinary skill in the art would readily understand that given a set of time-series meter data, one of ordinary skill in the art could be relied upon to calculate demand curves and compare the curves to predict of extrapolate a further demand by the human mental processing or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Applicant further remarks:

“…Here, the practical application requirements is satisfied because the claimed invention contributes to the optimization of the relative contracts with power plants in the power selling which is made based on the improved prediction accuracy of demand...Here independent claims 1 and 14 include detailed recitations...that include...’calculating a plurality of cluster demand patterns...’ ‘associating each of said plurality of cluster demand patterns with respective portions of the time-sequential load data...’ ‘associating two of more of the plurality of cluster demand patterns...’ ‘calculating shape data representative of a demand pattern for the resource...”




“......Even if the Office declines to acknowledge the practical application of the subject matter of claims 1 and 14, the foregoing detailed steps used to determine prediction demand values and patterns must be acknowledged to amount to significantly more than covering the abstract idea of predicting commercial consumer demand for electrical power combined with mental steps of calculating shape data and associated clusters to form a group...by adding detail to the claims as amended, the claims as a whole recite subject matter that is significantly more than a patchwork of some abstract idea and some mental steps…”

In response, Examiner respectfully disagrees. With respect to considerations of additional elements under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 14 as presented by amendment, includes an indication that the claimed method is performed by a computer-based system having a processor executing program(s). The present amendments further clarify that the recited demand prediction system is comprising “...a plurality of facility control terminals including a plurality of smart meters associated with a plurality of consumers, a meter data management device, and economic information distribution terminal, a weather information distribution terminal...and a network interconnecting the plurality of facility control terminals, the meter data management device, the economic information distribution terminal, the weather distribution terminal, the storage device and the computer processor...”. 




Respectfully, claim 1 is reasonably understood to be conducting standard, and formally manually performed process of predicting commercial consumer demand for electrical power using the generic devices as tools to perform the abstract idea. The identified functions of the recited additional elements reasonably constitute a general linking of the abstract idea to a generic technological environment, e.g., generic devices capable of storing and retrieving information from computer memory and transmitting information over a computer network. The claimed predicting commercial consumer demand for electrical power benefits from the inherent efficiencies gained by data transmission, data storage, and information display capacities of 

In response, Examiner respectfully disagrees. With respect to consideration of evidence that the claimed invention presents significantly more than the abstract idea under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance, claim 14 as presented by amendment, includes: includes an indication that the claimed method is performed by a computer-based system having a processor executing program(s) and that the system is comprised of “...a plurality of facility control terminals including a plurality of smart meters associated with a plurality of consumers, a meter data management device, and economic information distribution terminal, a weather information distribution terminal...and a network interconnecting the plurality of facility control terminals, the meter data management device, the economic information distribution terminal, the weather distribution terminal, the storage device and the computer processor...” Examiner respectfully maintains that these elements, and the claimed functions identified as associated with and/or engaging these elements (as noted above in consideration of candidate technical elements under step 2A prong 2) fail to identify functions performed by the underlying technology that amount(s) to significantly more than the recited abstract idea. In support of Examiner’s maintained conclusion that the present form of the claims constitutes known and conventional uses of generic computing technology, Examiner provides the following:




In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199; and Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

[ii]	Applicant’s remarks directed to previous rejection(s) of claim(s) 1-6 and 8-14 under 35 U.S.C. 103 have been fully considered and are persuasive. The rejection(s) is/are withdrawn.


Claim Rejections - 35 USC § 101

35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.



[5]	Previous rejection(s) of claims 1-6 and 8-14 under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter, specifically an abstract idea has/have not been overcome by the amendments to the subject claims and is/are maintained. See response to remarks/amendment for further clarification.

Based upon consideration of all of the relevant criteria and analysis delineated in the 2019 Revised Patent Eligibility Guidelines issued by the United States Patent and Trademark Office on 7 January 2019, as modified/clarified in the October 2019 Patent Eligibility Guidance Update issued by the USPTO October 2019, and further inclusive of the Revised Examination Procedures responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018, with respect to the claim(s) as a whole, claim(s) 1-6 and 8-14 is/are determined to be directed to an abstract idea.  The rationale for this determination is explained below:

Abstract ideas are excluded from patent eligibility based on a concern that monopolization of the basic tools of scientific and technological work might serve to impede, rather than promote, innovation. Still, inventions that integrate the building blocks of human ingenuity into something more by applying the abstract idea in a meaningful way are patent eligible.


Under step 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Independent claims 1 and 14 are directed to a system and a method, respectively, and are reasonably understood to be properly directed to one of the four recognized statutory classes of invention designated by 35 U.S.C. 101; namely, a process or method, a machine or apparatus, an article of manufacture, or a composition of matter. While the claims, generally, are directed to recognized statutory classes of invention, each of method/process, system/apparatus claims, and computer-readable media/articles of manufacture are subject to additional analysis as defined by the Courts to determine whether the particularly claimed subject matter is patent-eligible with respect to these further requirements. In the case of the instant application, each of claims 1 and 14 are determined to be directed to ineligible subject matter based on the following analysis/guidance:
Under step 2A prong 1 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): In reference to claim 14, the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do/does not amount to significantly more than an abstract idea.  The claim(s) is/are directed to the abstract idea of predicting commercial consumer demand for electrical power, which is reasonably considered to be method of Organizing Human Activity as well as a claimed embodiment of a Mathematical Concept and associated steps that are performable by Mental Processing. In particular, the general subject matter to which the claims are directed serves to apply mathematical relationships and formulas to calculate and predict a future consumer demand for resources for the commercial supply of those resources, e.g., electrical power. Accordingly, the general directive of the claimed invention constitutes an ineligible concept of Organizing Human Activity, namely: fundamental economic principles or practices (e.g., predicting a commercial demand for a product) and (2) commercial interactions (e.g., modelling business relations). Additionally, the claimed calculations of demand and the underlying formulas are reasonably understood to embody mathematical concepts in the abstract. 

Further limitations are directed to ineligible processes/functions which are performable by human Mental Processing and/or or by a human using pen and paper (See CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011). Inventions directed to Certain Methods of Organizing Human Activity as grouped under the 2019 PEG and to processes performable by Mental Processing are recognized patent ineligible subject matter as defined by the above noted USPTO Policy and Examination Guidance and as informed by the decision of the Court in Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 

“…a resource demand of a plurality of consumers in a consumer set is associated to a plurality of groups…” and “…acquire demand pattern data...[determine] the demand of the consumer set in a target prediction period...”. Considered as an ordered combination, the steps/functions of claim 14 are reasonably considered to be representative of the inventive concept and are further reasonably understood to be series of actions or activities directed to a general process of monitoring and predicting consumer behavior, which is an ineligible concept of organizing and directing human actions and activities, as set forth in the prior guidance and reformulated as a “grouping” of abstract ideas in the present 2019 PEG. 

Further, under the revised guidance, mental processes or concepts performed in the human mind including observation and evaluation are considered to be ineligible abstract ideas. The 2019 PEG stipulates that if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for a recitation of generic computer components, then the claim is still to be grouped as a mental process unless the limitation cannot practically be performed in the human mind. 

With respect to functions/steps performable by human mental processing and/or by a human using pen and paper, representative claim 14 recites: “…calculate shape data…”, and “…associates two or more clusters being associated in different measurement periods…”. Respectfully, absent further clarification of the processing steps executed by the recited processor, one of ordinary skill in the art would readily understand that calculating demand and CyberSource Corp v. Retail Decisions, Inc., 654 F.3d 1366, 1373 (Fed. Cir. 2011) (“a method that can be performed by human thought alone is merely an abstract idea and is not patent eligible under 35 U.S.C 101).

Under step 2A prong 2 of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Under the new procedure of step 2A prong two, Examiners are to consider additional elements recited in the claim beyond the judicial exception and evaluate whether those additional elements integrate the exception into a practical application. Further, to be considered a recitation of an element which integrates the judicial exception into a practical application, the additional elements must apply, rely on, or use the judicial exception in a manner that imposes meaningful limits on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.

Additional elements of claim 14 that potentially integrate the exception include the “processor ” “storage device”. As presented by amendment, claim 14 further indicates that the system engaged in performing the method includes “...a plurality of facility control terminals including a plurality of smart meters associated with a plurality of consumers, a meter data management device, and economic information distribution terminal, a weather information distribution terminal...and a network interconnecting the plurality of facility control terminals, the meter data management device, the economic information distribution terminal, the weather distribution terminal, the storage device and the computer processor...”. 

2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG) stipulates that: Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h) serve as indications that the use of the technology recited does not indicate integration into a practical application of the judicial exception.

Beyond the general statement that the processor and storage device are engaged in the performance of the method, and the respective terminals and devices provide data via a computer network, the limitations provide no further clarification with respect to the functions performed by processor and device in producing the claimed result. A recitation of by a processor absent clarification of particular processing steps executed by the underlying technology to produce the result are reasonably understood to be an equivalent of “apply it”. The technology as engaged is solely identified as storing and retrieving information, performing tasks that are otherwise performable in the human mind (e.g.,  calculating and determining), and sending and receiving information over a network. 

Under step 2B of the 2019 Revised Patent Subject Matter Eligibility Guidance (2109 PEG): Analysis under step 2B is subject to the Revised Examination Procedure responsive to the Subject Matter Eligibility Decision in Berkheimer v. HP, Inc. issued by the United States Patent and Trademark Office (19 April 2018). Examiner respectfully submits that the recited uses of the underlying computer technology constitute well-known, routine, and conventional uses of generic computers operating in a network environment. In support of Examiner’s conclusion that the recited functions/role of the computer as presented in the present form of the claims 

While the disclosure serves to provide sufficient explanation of technical elements required to perform the inventive method using available computing technology, the disclosure does not appear to identify any particular modifications or inventive configurations of the underlying hardware elements required to perform the inventive methods and functions. Accordingly, it is reasonably understood that the disclosure indicates that the hardware elements and network configurations suitable for performing the inventive methods are limited to commercially available systems at the time of the invention. Further, absent further clarification, it is reasonably understood that any modifications/improvements to the underlying technology attributable to the inventive method/system are limited to improvements realized by the disclosed computer-executable routines and the associated processes performed.

While utilizing a computer, the claimed invention is not rooted in computer technology nor does it improve the performance of the underlying computer technology. The computer-implemented features of the claimed invention noted above are reasonably limited to: (1) receiving and sending data via a computer network (e.g., acquiring data); (2) storing and retrieving information and data from a generic computer memory (e.g., load data); and (3) performing repetitive calculations using the obtaining information/data (e.g., calculating shape data). The above listed computer-implemented functions are distinguished from the generic data storage, retrieval, transmission, and data manipulation/processing capacities of the generic systems identified in the Specification solely by the recited identification of particular data elements that are of utility to a 

In support, the courts have previously found that utilization of a computer to receive or transmit data and communications over a network and/or employing generic computer memory and processor capacities store and retrieve information from a computer memory are insufficient computer-implemented functions to establish that an otherwise unpatentable judicial exception (e.g. abstract idea) is patent eligible. With respect to the determinations of the Courts regarding using a computer for sending and receiving data or information over a computer network and storing and retrieving information from computer memory, see at least: receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362; sending messages over a network OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); receiving and sending information over a network buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015); OIP Techs., 788 F.3d at 1363, 115 USPQ2d at 1092-93 and see performing repetitive calculations, Flook, 437 Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) with respect to the performance of repetitive calculations does not impose meaningful limits on the scope of the claims.  

Viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter.
In accordance with all relevant considerations and aligned with previous findings of  the courts, the technical elements imparted on the method that would potentially provide a basis for meeting a “significantly more” threshold for establishing patent eligibility for an otherwise abstract concept by the use of computer technology fail to amount to significantly more than the abstract idea itself. 
          
Independent claim 1, directed to an apparatus/system and computer-executable instructions stored on computer-readable media for performing the method steps are rejected for substantially the same reasons, in that the generically recited computer components in the apparatus/system and computer readable media claims add nothing of substance to the underlying abstract idea. 

Dependent claims 2-6 and 8-13, when analyzed as a whole are held to be ineligible subject matter and are rejected under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claimed invention is not directed to an abstract idea.

Berkheimer v. HP, Inc., issued by the United States Patent and Trademark Office, 19 April 2018 and Alice Corporation Pty. Ltd. v. CLS Bank International, et al. 573 U.S.____ (2014)).

Claim Rejections - 35 USC § 103


[6]	Previous rejection(s) of claim(s) 1-6 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being obvious in consideration of Ghosh et al. (United States Patent Application Publication No. 2014/0324532) in view of Flora et al. (United States Patent Application Publication No. 2015/0161233) has/have been overcome by the amendments to the pending claims and is/are withdrawn.

Allowable Subject Matter

[7]	Claims 1-6 and 8-14 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.


Subject Matter Overcoming Art of Record

[8]	The prior art of record neither anticipates nor supports a conclusion of obviousness with respect to the allowable subject matter of claims 1 and 14. The prior art of record fails to define a system and method including “...determining time-sequential load data for the plurality of consumers based on the smart meter data for a plurality of measurement periods; calculating a plurality of demand patterns based on the time-sequential load data for each of the plurality of measurement periods by determining an optimal cluster number for each of the plurality of cluster demand patterns, determining a cluster center corresponding to the optimal cluster number, and subtracting the cluster center to an inverse Fourier transformation; associating each of said plurality of cluster demand patterns with respective portions of the time-sequential load data and a number of the plurality of consumers; associating two or more of the plurality of cluster demand patterns associated with difference ones of the plurality of measurement periods with a group based on a comparison of the two or more of the plurality of cluster demand patterns with each other; calculating shape data representative of a demand pattern for the resource for the group in a predetermined prediction target...”.
	
Applicant's remarks filed in the amendment filed 13 May 2021 are compelling and commensurate with both the original disclosure and the claims as amended.

The most closely applicable prior art of record is referred to in the Office Action mailed 4 March 2021 as Ghosh et al. (United States Patent Application Publication No. 2014/0324532). Ghosh et al. provides a system and method for forecasting cyclical demand for resources including energy. 

While Ghosh et al. is similar to the instant application in many respects, there are clear patentable distinctions. While the calculation of average demand for groups of customers is reasonably a form of clustering of consumers that is based on time-series or time-sequential demand data, the grouping of consumers by Ghosh et al. does not include forming a group by two or more clusters that is based on different measuring periods. While secondary reference to Flora et al. discloses group formation based on cluster comparison and further includes an indication that clusters are defined by a calculated cluster center, Flora et al. fails to indicate that the cluster center is calculated by determining an optimal cluster number for each of the cluster demand patterns, determining a cluster center corresponding to the optimal cluster number, and subjecting the cluster center to an inverse Fourier transformation.

Accordingly, Ghosh et al., alone or in combination with Flora et al. fail to disclose or otherwise render obvious at least “...determining time-sequential load data for the plurality of consumers based on the smart meter data for a plurality of measurement periods; calculating a plurality of demand patterns based on the time-sequential load data for each of the plurality of measurement periods by determining an optimal cluster number for each of the plurality of cluster demand patterns, determining a cluster center corresponding to the optimal cluster number, and subtracting the cluster center to an inverse Fourier transformation; associating each of said plurality of cluster demand patterns with respective portions of the time-sequential load data and a number of the plurality of consumers; associating two or more of the plurality of cluster demand patterns associated with difference ones of the plurality of measurement periods with a group based on a comparison of the two or more of the plurality of cluster demand patterns with each other; calculating shape data representative of a demand pattern for the resource for the group in a predetermined prediction target...”, a required by each of claims 1 and 14.   

Conclusion

[9]	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
Bandyopadhyay et al., DETECTING, NON-TECHNICAL LOSSES IN ELETRICAL NETWORKS BASED ON MULTI-LAYERED STATISTICAL TECHNIQUES FROM SMART METER DATA, United States Patent Application Publication No. 2017/0082665, paragraphs [0029] [0032] [0035]: 

Relevant Teachings: Bandyopadhyay et al. disclose a system and method which includes a shape or pattern-based matching of consumer cluster demand. The system/method is applied to electricity consumption and a calculation of a cluster center, i.e., a representative pattern, for purposes of comparison to other patterns.

   


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on 571-272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ROBERT D RINES/Primary Examiner, Art Unit 3683